Citation Nr: 1521525	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for acne vulgaris (claimed as chloracne).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, such as the March 2014 rating decision and December 2014 Notice of Disagreement NOD, and, as such have, been considered as part of the present appeal.

The issue of entitlement to service connection for acne vulgaris (claimed as chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not meet the percentage thresholds for consideration of a total disability evaluation under 38 C.F.R. § 4.16(a).  

2.  The Veteran is not unemployable by reason of service-connected adenocarcinoma of the prostate, with history of prostatectomy.   


CONCLUSION OF LAW

The criteria for referral for consideration of a TDIU on an extraschedular basis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran filed his claim for a TDIU in January 2011.  The Veteran is service-connected for adenocarcinoma of the prostate, with history of prostatectomy.  The Veteran's disability was rated 100 percent disabling from July 10, 2009, and 40 percent disabling from December 1, 2010, forward.  Therefore, the Veteran's disability does not satisfy the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in §4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance. Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In his January 2011 VA Form 21-8940, the Veteran indicated he last worked on July 30, 2010.  He stated that his service-connected adenocarcinoma prevented him from securing or following substantially gainful employment.  The Veteran reported finishing four years of high school.  He did not identify any additional education or training.  

The Veteran underwent a VA genitourinary examination in March 2010.  The Veteran reported that he planned on retiring from his job as a waste water supervisor in July at the age of sixty-two because of his need to urinate.  He stated that he had planned on retiring at sixty-five but that he felt that his need to urinate every forty-five minutes to an hour was a "huge problem."  

The examiner indicated that the Veteran's daily activities centered around the need to be close to a bathroom.  In addition to noting urinary frequency every forty-five minutes to an hour, the examiner also noted the Veteran wore adult diapers.  The Veteran also reported a brief hospitalization in July for prostate surgery, with no other treatment.  

The Veteran's received private follow-up treatment with "Dr. W.C." in March 2010 after his prostatectomy.  The treatment record notes the following: "[The Veteran] denies any significant stress incontinence and occasionally wears one pad per day as a precaution, but states that it is usually dry at the end of the day.  He is currently satisfied with his results."  Similarly, in June 2010, Dr. W.C. noted the Veteran was "voiding well with only occasional minimal stress incontinence of a few drops."  Dr. W.C. again stated the Veteran did not wear a pad and was satisfied with his urinary control. 

In August 2010, the Veteran submitted a statement indicating that he thought Dr. W.C. was asking about the frequency of changing his pads in an eight-hour period, rather than a twenty-four hour period.  Therefore, he stated that he returned to Dr. W.C.'s office to speak with him "in reference to this misunderstanding."  He also stated that the reason he did not convey his information during prior visits was because Dr. W.C. did not ask.

The August 2010 treatment report from Dr. W.C. provides the following: "[The Veteran] now states that he previously failed to convey the true extent of his incontinence and that he is having to void every hour to minimize his leakage and that he wears actually 3 pads per day."

In June 2011, a letter was received with a heading from the City of Matthews and signed by a clerk, "M.P." Th letter indicated that the Veteran stopped working for the city on July 20, 2010 "due to medical reasons."  A Form 21-4192 was also submitted in August 2011, signed by a supervisor of the City of Matthews.  The supervisor stated the Veteran "retired due to health problems."

The Veteran's September 2011 Notice of Disagreement states that he served as a waste and water superintendent for twenty-two years.  He stated, "I do not have any other skills and I cannot go learn a new skill as I void in intervals less than an hour.  As stated above, if I do not void as soon as the need arises I would have to change my absorbent materials more than four times daily."

Thereafter, the Veteran underwent another VA examination for prostate cancer in January 2013.  The examination report shows the Veteran's symptoms required wearing absorbent material that must be changed two to four times per day.  The Veteran's symptoms also included urinary frequency with daytime voiding in intervals between one and two hours and nighttime awakening to void two times.  In terms of voiding dysfunction, the examiner identified hesitancy, slow or weak stream, and decreased force of stream.  The examiner also discussed the functional impact of the Veteran's condition, stating that the Veteran needed to void at every one hour to every hour and half.  He also again noted the Veteran's use of absorbent adult briefs due to incontinence and dribbling.  Finally, the examiner stated that any "potential employment would require close proximity of restroom and liberal bathroom breaks.  However, it would not prevent or prohibit active or sedentary employability."   

Therefore, a review of the evidence shows there are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disability or that he is incapable of doing any type of productive work.  Rather, the March 2010 medical examiner only stated that the Veteran may be restricted in his certain activities by his service-connected disability because of a need to be close to a bathroom.  Such an opinion does not specifically indicate the Veteran's symptoms are of such severity to result in unemployment.  Similarly, the January 2013 examiner specifically acknowledged the Veteran's urinary frequency and wearing of absorbent materials but still found that his symptoms would not prevent or prohibit active or sedentary employability.

The Board acknowledges the Veteran's assertion that he was initially unclear with his private physician as to the severity of his urinary incontinence and the frequency with which he must change his absorbent materials.  However, even if the Veteran was confused about the number of hours Dr. C.W. was referring to in which the Veteran needed to change the absorbent materials, this does not explain how the Veteran could report wearing a pad only as a "precaution" and the notation that the pad was dry "at the end of the day."  Moreover, at the June 2010 visit, the Veteran apparently denied even wearing an absorbent pad.

The Board also acknowledges the statements from the clerk of the City of Matthews and the Veteran's supervisor stating that the Veteran retired due to medical conditions.  Not only are these statements vague and fail to specifically indicate that the Veteran was unemployable because of his service-connected disability (prostate cancer),  rather than any other medical condition, the signees have not demonstrated any specialized knowledge or training, such as medical expertise, to determine what conditions, if any, render the Veteran unemployable.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Similarly, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge.  He may sincerely believe that he is unemployable due to his service-connected disability, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno , 6 Vet. App. at 469-70; see also Jandreau , 492 F.3d at 1376-77.

In short, the Board does not deny that the Veteran has urinary frequency and wears absorbent materials due to residuals of his prostatectomy.  These symptoms are indeed contemplated in the 40 percent rating for his service-connected disability.  However, the evidence does not show that the Veteran's symptoms render him unemployable.  To the contrary, medical professionals have opined that even though the Veteran may need to urinate every forty-five to one hour, his symptoms would not prevent or prohibit active or sedentary employability.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 40 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disability or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disability, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education. 

Accordingly, the evidence does not indicate that the Veteran's adenocarcinoma of the prostate, with history of prostatectomy, renders him unemployable.  The Board therefore finds referral for extraschedular consideration unwarranted with respect to the TDIU.  See 38 C.F.R. § 4.16(b).
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the examinations regarding the Veteran's prostate cancer and its residuals were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board notes that the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  However, in August 2011, the RO issued a formal finding of the unavailaiblyt of the SSA records.  The memorandum indicates that all procedures to obtain the SSA records were correctly followed and that all efforts to obtain Federal information had been exhausted.  Further attempts to locate the records would be futile.  Indeed, the Veteran was asked to provide copies of the SSA records and he sent a copy of the letter notifying him that he was entitled to monthly retirement benefits beginning August 2010.

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the issue of entitlement to service connection for acne vulgaris.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  However, neither the Veteran nor the record suggests that the Veteran's acne has prevented him from maintaining substantially gainful employment.  Indeed, the Veteran specifically indicated on his application for a TDIU that he was unable to work because of his adenocarcinoma. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a TDIU is denied.


REMAND

In March 2014, the RO denied service connection for acne vulgaris (claimed as chloracne), and the Veteran filed an NOD with the RO's decision in December 2014.  The Board notes that after an NOD has been filed in any claim, the RO is required to issue an SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  There is no indication that the Veteran has withdrawn his NOD, and a remand is therefore required for procedural reasons.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with an SOC pertaining to the issue of entitlement to service connection for acne vulgaris (claimed as chloracne).  The Veteran should be appropriately notified of the time limits to perfect his appeal of the aforementioned issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


